Licking App. No. 2008 CA 158, 2009-Ohio-6724. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed January 22, 2010:
“Whether discharging a firearm at or into a habitation (R.C. 2923.161) and a firearm specification (R.C. 2929.14(D), R.C. 2941.145) are allied offenses of similar import as defined by R.C. 2941.25(A).”
O’Connor, O’Donnell, and Cupp, JJ., dissent.
The conflict case is State v. Elko, Cuyahoga App. No. 83641, 2004-Ohio-5209.
Motion for appointment of counsel is granted. Christopher Shook of Newark, Ohio, is appointed as counsel for appellant.